Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 9, 2016

                                     No. 04-15-00670-CV

                  Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                         Appellant

                                               v.

                                      James E. MONNIG,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-13493
                       Honorable Cathleen M. Stryker, Judge Presiding

                                     No. 04-15-00789-CV

                  Berenice C. DIAZ, individually and as next friend of J.P.L.,
                                         Appellant

                                               v.

                                        John A. MEAD,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-19518
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due June 17, 2016. Counsel is advised that further requests for extensions of time to file
the brief will be disfavored.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court